DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/02/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Item 645 in Figure 6 is drawn to two different components in the Figure.
Specification
The disclosure is objected to because of the following informalities: 
In [0039] “through which the 125 escapes” should read “through which the light 125 escapes”
In [0045] “the markings 130 of th3 light guide 115” should read “the markings 130 of the light guide 115”
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:    
“further comprising optical cladding” should read “further comprising an optical cladding”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 7, 8, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US10363710 B2), and further in view of Craig et al. (US20180372626 A1).
Regarding claim 1, Rodriguez teaches a system for manufacturing three-dimensional structures (see Figure 7), the system comprising: a reservoir (tank 702) configured to contain a volume of light-curative resin (resin 706); a light source (DLP projector 730); a light guide (diffuser 736) configured to be positioned within the volume of light-curative resin in the reservoir (col 5 line 51-52; see Figure 7) and to receive light from the light source (col 5 line 46-50), the light guide providing emission of the light from the light guide to cure a portion of the light-curative resin to form an object (col 5 line 44-50).
However, Rodriguez fails to teach the light guide comprising a surface pattern that frustrates total internal reflection of the light within the light guide to provide emission of the light from the light guide to a portion of the light-curative resin corresponding to the surface pattern; and an actuator configured to move the light guide with respect to the reservoir.
In the same field of endeavor pertaining to an additive manufacturing apparatus that comprises a light guide, Craig teaches the light guide (optical waveguide 10) comprises a surface pattern (marking 40 and 50) that frustrates total internal reflection of the light within the light guide ([0323] The first material may be a white marking material and [0326] the first 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modify the light guide of Rodriguez to comprise a surface pattern that frustrates total internal reflection of the light within the light guide to provide emission of the light from the light guide to a portion of the light-curative resin and an actuator configured to move the light guide with respect to the reservoir, as taught by Craig, for the benefit of having a manufacturing system with a smaller footprint that is housed in a single cabinet.

In the same field of endeavor pertaining to an additive manufacturing apparatus that comprises a light guide, Craig teaches a system further comprising a rail (support member 108) configured for attachment to the light guide (attached to object holder 120 which holds the light guide by member 112), wherein the actuator (actuator 116) is configured to slide the light guide along a length of the rail ([0209] The actuator 116 is operatively connected to the movably mounted member 112 so the actuator 116 can move the moveably mounted member 112 along the support member 108 and enable the object holder 120 connected to the moveably mounted member 112). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Rodriguez modified with Craig to further comprise a rail configured for attachment to the light guide, wherein the actuator is configured to slide the light guide along a length of the rail, as taught by Craig, for the benefit of having a manufacturing system with a smaller footprint that is housed in a single cabinet, as discussed in claim 1.
Regarding claim 3, Rodriguez modified with Craig teaches the system of claim 1. However, Rodriguez modified with Craig fails to teach wherein the actuator is configured to move the light guide in at least two spatial dimensions. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the actuator of Rodriguez modified with Craig to move the light guide in at least two spatial dimensions, as taught by Rodriguez, for the benefit of removing linear defects on the resin that cause conical scattering.
	Regarding claim 7, Rodriguez modified with Craig teaches the system of claim 1. However, Rodriguez modified with Craig fails to teach the system further comprising a second light guide configured to be positioned within the volume of light-curative resin in the reservoir, the second light guide comprising a second surface pattern that frustrates total internal reflection of light within the second light guide.
In the same field of endeavor pertaining to an additive manufacturing apparatus that comprises a light guide, Craig teaches a system further comprising a second light guide (optical waveguide 12; see Figure 17), the second light guide comprising a second surface pattern (see markings 40 and 50 in varying positions on optical waveguides 10 and 12) that frustrates total internal reflection of light within the second light guide ([0323] The first material may be a white marking material and [0326] the first material having light scattering properties to frustrate a portion of the total internal reflection of the incident light within the optical waveguide). The system of Craig comprising a plurality of light guides allows for the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Rodriguez modified with Craig to further comprise a second light guide configured to be positioned within the volume of light-curative resin in the reservoir of Rodriguez modified with Craig, the second light guide comprising a second surface pattern that frustrates total internal reflection of light within the second light guide, as taught by Craig, for the benefit of manufacturing a display device that displays three-dimensional images.
Regarding claim 8, Rodriguez modified with Craig teaches the system of claim 7. However, Rodriguez modified with Craig fails to teach wherein the surface pattern of the light guide is different from the second surface pattern of the second light guide.
In the same field of endeavor pertaining to an additive manufacturing apparatus that comprises a light guide, Craig teaches wherein the surface pattern of the light guide is different from the second surface pattern of the second light guide (see markings 40 and 50 in varying positions on optical waveguides 10 and 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surface pattern of the light guide of Rodriguez modified with Craig to be different from the second surface pattern of the second light guide, as taught by Craig, for the benefit of manufacturing a display device that displays three-dimensional images, as discussed in claim 7.

In the same field of endeavor pertaining to an additive manufacturing apparatus that comprises a light guide, Craig teaches the light guide (optical waveguide 10) comprising a surface pattern (marking 40 and 50) that frustrates total internal reflection of light within the light guide ([0323] The first material may be a white marking material and [0326] the first material having light scattering properties to frustrate a portion of the total internal reflection of the incident light within the optical waveguide) to provide emission of the light from the light guide; and emission of the light from the light guide corresponding to the surface pattern ([0069] To enable the refraction of the light at the marking material-air interface to enable the light to exit the marking material, FIG. 6 illustrates an optical waveguide 10, wherein a white marking material 40). The light guide of Craig enables variable shading or variable light density levels from a single light guide surface ([0011] provide a system or process that that enables the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the light guide of Rodriguez to comprise a surface pattern that frustrates total internal reflection of light within the light guide to provide emission of the light from the light guide; and emission of the light from the light guide corresponding to the surface pattern, as taught by Craig, for the benefit of forming a light guide with variable shading or variable light density levels from a single light guide surface.
Regarding claim 16, Rodriguez modified with Craig teaches the method of claim 13. However, Rodriguez modified with Craig fails to teach wherein the system further comprises positioning a substrate material within the light- curative resin in the reservoir, wherein the object is adhered to a surface of the substrate material.
In the same field of endeavor pertaining to an additive manufacturing system comprising a light guide, Rodriguez teaches wherein the system further comprises positioning a substrate material (layer 710 adjacent to support 704) within the light- curative resin in the reservoir (see Figure 7), wherein the object (optical element 708) is adhered to a surface of the substrate material (see Figure 7). The system of Rodriguez improves the formation of lenses or optical elements by taking into account optical and ergonomic criteria such as and curvature of the lens (col 7 line 6-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the system of Rodriguez modified with Craig to further comprise positioning a substrate material within the light- curative resin in the 
Regarding claim 17, Rodriguez modified with Craig teaches the method of claim 16. However, Rodriguez modified with Craig fails to teach wherein the substrate material comprises a lens.
In the same field of endeavor pertaining to an additive manufacturing system comprising a light guide, Rodriguez teaches wherein the substrate material comprises a lens (col 4 line 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate material of Rodriguez modified with Craig to comprise a lens, as taught by Rodriguez, for the benefit of improving the formation of lenses or optical elements, as discussed in claim 16.
Regarding claim 20, Rodriguez modified with Craig teaches the method of claim 13. However, Rodriguez modified with Craig fails to teach the method of claim 13 further comprising positioning a second light guide within the volume of light-curative resin in the reservoir, the second light guide comprising a second surface pattern that frustrates total internal reflection of light within the second light guide to provide emission of the light from the light guide; and wherein activating the light source injects light into the second light guide to cause the emission of the light from the second light guide corresponding to the second surface pattern. 
In the same field of endeavor pertaining to an additive manufacturing apparatus that comprises a light guide, Craig teaches a second light guide (optical waveguide 12; see Figure 17) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Rodriguez modified with Craig to further comprise positioning a second light guide within the volume of light-curative resin in the reservoir, as taught by Rodriguez modified with Craig, to cure a second portion of the light-curative resin to form the object, as taught by Rodriguez, the second light guide comprising a second surface pattern that frustrates total internal reflection of light within the second light guide to provide emission of the light from the light guide; and wherein activating the light source injects light into the second light guide to cause the emission of the light from the second light guide corresponding to the second surface pattern, as taught by Craig, for the . 

Claims 4-6, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US10363710 B2) and Craig et al. (US20180372626 A1) as applied to claim 1 above, and further in view of Hung et al. (Optics & Laser Technology 79 (2016) 39–44).
Regarding claim 4, Rodriguez modified with Craig teaches the system of claim 1. However, Rodriguez modified with Craig fail to teach wherein the surface pattern of the light guide is selected to cause the cured portion of the light-curative resin to form optical pillars on a substrate material.
In the same field of endeavor pertaining to lithography utilizing an optical total-internal-reflection structure, Hung teaches wherein the surface pattern of the light guide is selected to cause the cured portion of the light-curative resin to form optical pillars on a substrate material (see Figure 3 and 4c). The optical total-internal-reflection structure disclosed by Hung increases throughput by reducing the amount of the required UV exposure time (It typically takes more than one minute for UV exposure of a 4 in. sapphire wafer. In our work, the entire process of UV exposure on a 4 in. sapphire wafer only requires 4 s by using TIR-based photomask; pg. 43 left column line 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surface pattern of the light guide of Rodriguez modified with Craig to cause the cured portion of the light-curative resin to form 
Regarding claim 5, Rodriguez modified with Craig and Hung teach the system of claim 4. However, Rodriguez modified with Craig and Hung fails to teach wherein the substrate material comprises a lens.
In the same field of endeavor pertaining to an additive manufacturing system comprising a light guide, Rodriguez teaches wherein the substrate material comprises a lens (col 5 line 67- col 6 line 2). The system of Rodriguez improves the formation of lenses or optical elements, for example, by taking into account optical and ergonomic criteria such as and curvature of the lens (col 7 line 6-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the substrate material of Rodriguez modified with Craig and Hung to comprise a lens, as taught by Rodriguez, for the benefit of improving the formation of lenses or optical elements.
Regarding claim 6, Rodriguez modified with Craig and Hung teach the system of claim 5. However, Rodriguez modified with Craig and Hung fails to teach wherein the optical pillars produce an optical effect comprising at least one of magnification or anti-reflection of an image viewed through the lens.
 In the same field of endeavor pertaining to lithography utilizing an optical total-internal-reflection structure, Hung teaches wherein the optical pillars produce an optical effect comprising at least one of magnification or anti-reflection of an image viewed through the lens (see photograph in Figure 7).

Regarding claim 11, Rodriguez modified with Craig teaches the system of claim 1. However, Rodriguez modified with Craig fail to teach wherein the surface pattern of the light guide comprises a plurality of pixels each having a geometry configured to frustrate the total internal reflection of the light within the light guide.
In the same field of endeavor pertaining to lithography utilizing an optical total-internal-reflection structure, Hung teaches wherein the surface pattern of the light guide comprises a plurality of pixels each having a geometry configured to frustrate the total internal reflection of the light within the light guide (see modified Figure 4C below). The optical total-internal-reflection structure disclosed by Hung increases throughput by reducing the amount of the required UV exposure time (It typically takes more than one minute for UV exposure of a 4 in. sapphire wafer. In our work, the entire process of UV exposure on a 4 in. sapphire wafer only requires 4 s by using TIR-based photomask; pg. 43 left column line 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surface pattern of the light guide of Rodriguez modified with Craig to comprise a plurality of pixels each having a geometry configured to frustrate the total internal reflection of the light within the light guide, as taught by Hung, for the benefit of reducing the UV exposure time.

    PNG
    media_image1.png
    561
    702
    media_image1.png
    Greyscale

Regarding claim 12, Rodriguez modified with Craig and Hung teach the system of claim 11. However, Rodriguez modified with Craig and Hung fails to teach wherein at least a subset of the plurality of pixels have a diameter less than one micron.
In the same field of endeavor pertaining to lithography utilizing an optical total-internal-reflection structure, Hung teaches wherein at least a subset of the plurality of pixels have a diameter less than one micron (see modified Figure 4c below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of pixels of Rodriguez modified with Craig and Hung to have a diameter less than one micron, as taught by Hung, for the benefit of reducing the UV exposure time, as discussed in claim 11. 

    PNG
    media_image2.png
    551
    702
    media_image2.png
    Greyscale


Regarding claim 18, Rodriguez modified with Craig teaches the method of claim 13. However, Rodriguez modified with Craig fails to teach wherein the surface pattern of the light guide comprises a plurality of pixels each having a geometry configured to frustrate the total internal reflection of the light within the light guide.
In the same field of endeavor pertaining to lithography utilizing an optical total-internal-reflection structure, Hung teaches wherein the surface pattern of the light guide comprises a plurality of pixels each having a geometry configured to frustrate the total internal reflection of the light within the light guide (see modified Figure 4c as discussed in claim 11). The optical total-internal-reflection structure disclosed by Hung increases throughput by reducing the amount of the required UV exposure time (It typically takes more than one minute for UV exposure of a 4 in. sapphire wafer. In our work, the entire process of UV exposure on a 4 in. sapphire wafer only requires 4 s by using TIR-based photomask; pg. 43 left column line 5).

Regarding claim 19, Rodriguez modified with Craig teaches the method of claim 13. However, Rodriguez modified with Craig fails to teach wherein at least a subset of the plurality of pixels have a diameter less than one micron.
In the same field of endeavor pertaining to lithography utilizing an optical total-internal-reflection structure, Hung teaches wherein at least a subset of the plurality of pixels have a diameter less than one micron (see modified Figure 4c as discussed in claim 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of pixels of Rodriguez modified with Craig and Hung to have a diameter less than one micron, as taught by Hung, for the benefit of reducing the UV exposure time, as discussed in claim 18. 
	
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US10363710 B2) and Craig et al. (US20180372626 A1) as applied to claim 1 above, and further in view of Nichol et al. (US9028123 B2).
Regarding claim 9, Rodriguez modified with Craig teaches the system of claim 7. However, Rodriguez modified with Craig fails to teach the system further comprising optical cladding configured to mechanically couple the light guide with the second light guide.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the system of Rodriguez modified with Craig to further comprise optical cladding configured to mechanically couple the light guide with the second light guide, as taught by Nichol, for the benefit of manufacturing light guides and light emitting devices with reduced thickness and volume.
Regarding claim 10, Rodriguez modified with Craig and Nichol teaches the system of claim 9. However, Rodriguez modified with Craig and Nichol fails to teach wherein the actuator is configured to move the light guide, the optical cladding, and the second light guide together.
In the same field of endeavor pertaining to an additive manufacturing apparatus that comprises a light guide, Craig teaches wherein the actuator (actuator 116) is configured to move the light guide ([0176] each image on each optical waveguide represents a slice of the three-dimensional image or object and [0205] an actuator 116 operatively connected to the movably mounted member 112, an object holder 120 configured to mount to the movably mounted member 112), the optical cladding, and the second light guide together (where the three are mechanically coupled together, as disclosed in claim 9, it is inherent that if the light guide is moved by an actuator then the optical cladding and second light guide is moved as 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modify the system of Rodriguez modified with Craig and Nichol to comprise an actuator that is configured to move the light guide, the optical cladding, and the second light guide together, as taught by Craig, for the benefit of having a manufacturing system with a smaller footprint that is housed in a single cabinet.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US10363710 B2) and Craig et al. (US20180372626 A1) as applied to claim 13 above, and further in view of Vázquez et al. (US20150277146 A1).
Regarding claim 14, Rodriguez modified with Craig teaches the method of claim 13. However, Rodriguez modified with Craig fails to teach the method further comprising: deactivating the light source; moving the light guide within the volume of the light-curative resin in the reservoir using an actuator; and reactivating the light source to cure a second portion of the light-curative resin.
In the same field of endeavor pertaining to optics-related products fabricated by additive manufacturing, Vázquez teaches deactivating the light source ([0155] The movement of the tank and the programmed on/off signaling of the pixels in irradiation assembly 30); moving the light guide within the volume of the light-curative resin in the reservoir using an actuator ([0118] Lens substrate support 70 may be either fixed or moveable within the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the method of Rodriguez modified with Craig to further comprise deactivating the light source; moving the light guide within the volume of the light-curative resin in the reservoir using an actuator; and reactivating the light source to cure a second portion of the light-curative resin, as taught by Vázquez, for the benefit of manufacturing customized eyewear lenses with optical powers that vary from the lens substrate.
Regarding claim 15, Rodriguez modified with Craig and Vázquez teaches the method of claim 14. However, Rodriguez modified with Craig and Vázquez fails to teach wherein moving the light guide within the volume of the light- curative resin in the reservoir comprises moving the light guide in at least two spatial dimensions.
In the same field of endeavor pertaining to optics-related products fabricated by additive manufacturing, Vázquez teaches wherein moving the light guide (lens substrate, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the light guide of Rodriguez modified with Craig and Vázquez comprise moving the light guide in at least two spatial dimensions, as taught by Vázquez, for the benefit of manufacturing customized eyewear lenses with optical powers that vary from the lens substrate, as discussed in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743